In an action to recover damages for personal injuries, etc., the defendants Dawn M. Spano and Paul Spano appeal and the defendants First Union Leasing Group, Inc., and First Union Auto Finances, Inc., separately appeal from an order of the Supreme Court, Suffolk County (Costello, J.), dated May 1, 2003, which, in effect, granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with one bill of costs, and the motion is denied.
The plaintiffs commenced this action to recover damages for injuries allegedly sustained when the plaintiff Anna F. Larsen was hit and run over by a vehicle operated by the defendant Dawn M. Spano and leased by the defendant Paul Spano from the defendant First Union Auto Finances, Inc.
The plaintiffs met their burden of establishing that the defendant Dawn M. Spano was negligent in causing the accident that resulted in the injuries sustained by the plaintiff Anna F. Larsen. However, the defendants raised an issue of fact as to whether the plaintiff Anna F. Larsen was comparatively negligent in causing the accident (see Dragunova v Dondero, 305 AD2d 449 [2003]; see generally Abramov v Campbell, 303 AD2d 697 [2003]; Bodner v Greenwald, 296 AD2d 564 [2002]). Therefore, the plaintiffs’ motion for summary judgment on the issue of liability should have been denied. Santucci, J.P., Goldstein, Luciano and Mastro, JJ., concur.